DETAILED ACTION
The instant application having Application No. 16/862,461 filed on 29 April 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 29 April 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 4, 6, 12, 14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oney et al. (U.S. 2007/0112999) (Hereinafter Oney) in view of Imaizumi et al. (U.S. 2014/0298340) (Hereinafter Imaizumi), further in view of Banerjee et al. (U.S. 2014/0137107) (Hereinafter Banerjee).
As per claim 1, Oney discloses a method comprising: 
preventing a VM from performing power management operations (see for example Oney, this limitation is disclosed such that a VMM prevents all code executing in a virtual machine from making changes to the power state of physical processors; paragraph [0090]); 
enabling the VM to enter a first power management state of the plurality of power management states (see for example Oney, this limitation is disclosed such that the VMM designates a particular virtual machine to be a power management agent with the authority to control power state changes; paragraph [0091]).
Although Oney discloses responsive to receiving a notification that the VM has read the host power management data structure, enabling the VM to enter a first power management state of the plurality of power management states, Oney does not explicitly teach generating, by a host computer system, a host power management data structure specifying a plurality of power management states of the host computer system, causing a virtual machine to read a host power management data structure, and responsive to receiving a notification that the VM has read the host power management data structure, enabling VM power management.
However, Imaizumi discloses generating, by a host computer system, a host power management data structure specifying a plurality of power management states of the host computer system (see for example Imaizumi, this limitation is disclosed such that a physical ACPI table is firmware-defined; paragraph [0010]);
 causing a virtual machine to read a host power management data structure (see for example Imaizumi, this limitation is disclosed such that a guest OS on a virtualization machine access a logical ACPI (Advanced Configuration and Power Interface; paragraph [0002]) table defined in a virtual machine; paragraph [0008]. The logical ACPI table is created by reading and replicating a physical ACPI table (i.e. “causing a virtual machine to read a host power management data structure”); paragraph [0013]); and 
responsive to receiving a notification that the VM has read the host power management data structure, enabling VM power management (see for example Imaizumi, paragraph [0005]) used by a control method in the ACPI table; paragraph [0012]. When the virtual machine fetches a control method execution instruction, an ACPI interpreter reads contents of the control method from a namespace in the ACPI table; paragraph [0069]. Once contents are read from the ACPI table, processing is executed; paragraph [0034]). 
Oney in view of Imaizumi is analogous art because they are from the same field of endeavor, power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Oney by loading ACPI table to execute VM processes as taught by Imaizumi because it would enhance the teaching of Oney with an effective means of enabling acquisition and power management of devices (as suggested by Imaizumi, see for example paragraph [0004]).
Oney in view of Imaizumi does not explicitly teach detecting that a virtual machine (VM) has been migrated to the host computer system.
However, Banerjee discloses detecting that a virtual machine (VM) has been migrated to the host computer system (see for example Banerjee, this limitation is disclosed such that wneh a migration of a virtual machine to another host occurs, an application runtime is notified of host power policies and any changes in power policies due to the migration of the virtual machine; paragraph [0016]).
Oney in view of Imaizumi is analogous art with Banerjee because they are from the same field of endeavor, power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Oney in view of Imaizumi by paragraph [0016]).
As per claim 2, Oney in view of Imaizumi, further in view of Banerjee discloses the method of claim 1, wherein causing the VM to read the host power management data structure further comprises: causing the VM to update internal data structures with the plurality of power management states of the host computer system based on the host power management data structure (see for example Imaizumi, this limitation is disclosed such that control method for the virtual machine writes data to the ACPI table; paragraph [0044]).
As per claim 7, Oney in view of Imaizumi, further in view of Banerjee discloses the method of claim 1, wherein receiving the notification that the VM has read the host power management data structure further comprises: reading a value stored by the VM at a predetermined address (see for example Imaizumi, this limitation is disclosed such that notifications use an address of the ACPI table for reading and writing values; paragraph [0044]).
Regarding claim 9, it is a system claim having similar limitations cited in claim 1.     		  Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is a system claim having similar limitations cited in claim 2. 		   Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.

Regarding claim 16, it is a medium claim having similar limitations cited in claim 1.   		 Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 2.  		  Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oney (U.S. 2007/0112999) in view of Imaizumi (U.S. 2014/0298340), further in view of Banerjee (U.S. 2014/0137107) as applied to claims 1 and 9 above, respectively, and further in view of Shows et al. (U.S. 2019/0235615) (Hereinafter Shows).
As per claim 3, Oney in view of Imaizumi, further in view of Banerjee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the host power management data structure comprises at least one of a CST object or a Low Power Idle (LPI) table defined by Advanced Configuration and Power Interface (ACPI).
However, Shows discloses the limitation wherein the host power management data structure comprises at least one of a CST object or a Low Power Idle (LPI) table defined by Advanced Configuration and Power Interface (ACPI) (see for example Shows, this limitation is disclosed such that an ACIP table for power management performance states includes CST; paragraph [0042]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Oney in view of Imaizumi, further in view of Banerjee by using ACPI CST as taught by Shows because it would enhance the teaching of Oney in view of Imaizumi, further in view of Banerjee with a known method of using ACPI to perform power management (as suggested by Shows, see for example paragraph [0023]).
Regarding claim 11, it is a system claim having similar limitations cited in claim 3.   		 Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oney (U.S. 2007/0112999) in view of Imaizumi (U.S. 2014/0298340), further in view of Banerjee (U.S. 2014/0137107) as applied to claima 1 and 9 above, respectively, and further in view of Pearson et al. (U.S. 2014/0082724) (Hereinafter Pearson).
As per claim 5, Oney in view of Imaizumi, further in view of Banerjee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the host computer system generates the host power management data structure during a start up process of the host computer system.
However, Pearson discloses the limitation wherein the host computer system generates the host power management data structure during a start up process of the host computer system (see for example Pearson, this limitation is disclosed such that a host generates an ACPI table during a boot process; paragraph [0069]).
Oney in view of Imaizumi, further in view of Banerjee is analogous art with Pearson because they are from the same field of endeavor, power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Oney in view of Imaizumi, further in view of Banerjee by generating an ACPI table at boot as taught by Pearson because it would enhance the teaching of Oney in view of Imaizumi, further in view of Banerjee with effective means of dealing with a cold boot (as suggested by Pearson, see for example paragraph [0069]).
Regarding claim 13, it is a system claim having similar limitations cited in claim 5.  		  Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oney (U.S. 2007/0112999) in view of Imaizumi (U.S. 2014/0298340), further in view of Banerjee (U.S. 2014/0137107) as applied to claim 1 above, and further in view of Stabrawa et al. (U.S. 2017/0147227) (Hereinafter Stabrawa).
As per claim 8, Oney in view of Imaizumi, further in view of Banerjee discloses the method of claim 1, but does not explicitly teach the limitation wherein the VM to send the notification that the VM has read the host power management data structure using a paravirtualized interface.
the VM to send the notification that the VM has read the host power management data structure using a paravirtualized interface (see for example Stabrawa, this limitation is disclosed such that a virtual machine uses a paravirtualized operating system interface; paragraph [0148]. Access control occurs with respect to power on a management server; paragraph [0082]).
Oney in view of Imaizumi, further in view of Banerjee is analogous art with Stabrawa because they are from the same field of endeavor, power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Oney in view of Imaizumi, further in view of Banerjee by using paravirtualization as taught by Stabrawa because it would enhance the teaching of Oney in view of Imaizumi, further in view of Banerjee with effective means of allowing a virtual machine to interact more efficiently with a hypervisor (as suggested by Stabrawa, see for example paragraph [0048]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oney (U.S. 2007/0112999) in view of Imaizumi (U.S. 2014/0298340), further in view of Banerjee (U.S. 2014/0137107) as applied to claim 16 above, and further in view of Kinney et al. (U.S. 2007/0006227) (Hereinafter Kinney).
As per claim 20, Oney in view of Imaizumi, further in view of Banerjee discloses the non-transitory computer-readable media of claim 16 (see rejection of claim 16 above), but does not explicitly teach receiving data at a predetermined input/output (I/O) port, the data sent to the I/O port by a VM.
a predetermined input/output (I/O) port, the data sent to the I/O port by a VM (see for example Kinney, this limitation is disclosed such that an I/O port is used for a VM and virtual hardware device to notify a VMM; paragraph [0017]).
Oney in view of Imaizumi, further in view of Banerjee is analogous art with Kinney because they are from the same field of endeavor, power management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Oney in view of Imaizumi, further in view of Banerjee by using I/O ports for notifying as taught by Kinney because it would enhance the teaching of Oney in view of Imaizumi, further in view of Banerjee with effective means of enabling an ACPI subsystem in a policy V (as suggested by Kinney, see for example paragraph [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warkentin et al. (U.S. 10,853,284) discloses that based on information in ACPI tables, a determination is made of which interrupts to assign to which devices; col.6 lines {4}-{18}.
Ryland, Mark (U.S. 10,121,026) discloses power controller that sends configuration messages after virtual machines have been migrated; col.8 lines {48}-{67}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196